DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/27/2021 amended claim 1, cancelled claims 3-4 and 9 and added new claim 10.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejections over Kawasaki, Kawasaki in view of Ohno and Kawasaki in view of Erdemir from the office action mailed 7/7/2021 are withdrawn.  For the reasons stated below, claims 1, 5-7 and 10 are allowed.      

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 was filed after the mailing date of the non-final office action on 7/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a 371 of PCT/EP2018/056095, filed 03/12/2018.”     


Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for gear oil compositions to comprise the reaction product trimethylol propane (TMP) and a branched, saturated fatty acid ester.  However, the base oils of the instant application are unique in that they are limited to a narrow range of triester base oils present in a narrow concentration.  The combination of specific base oil and additives leads to better seal compatibility than comparative formulations not comprising the specific base oil discussed above.        
Applicants have compared their gear oil compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification and the Affidavit filed 6/30/2021 and signed by Benedicte Amblard it is evident that applicants’ example formulations perform much better in terms of seal compatibility than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771